UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4966


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON DOMINIQUE WILKS,

                Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         Thomas D. Schroeder,
District Judge. (1:09-cr-00394-TDS-1)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron Dominique Wilks pled guilty to possession of a

firearm after being convicted of a felony, in violation of 18

U.S.C.    §    922(g)(1)     (2006).         His     attorney       has    filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

the reasonableness of the 120-month sentence in light of the

court’s refusal to vary from the Guidelines range based upon a

proposed       amendment     to     the     computation        of       criminal    history

points.       Wilks filed a supplemental brief. *                We affirm.

               An    appellate          court        reviews        a      sentence        for

reasonableness       under    an    abuse-of-discretion             standard.       Gall   v.

United States, 552 U.S. 38, 51 (2007).                         This review requires

consideration        of      both         the       procedural          and     substantive

reasonableness of a sentence.               Id.      First, the court must assess

whether the district court properly calculated the Guidelines

range,     considered      the     18     U.S.C.      §   3553(a)         (2006)   factors,

analyzed       any    arguments           presented       by     the          parties,     and

sufficiently explained the selected sentence.                           Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                                  The

     *
       Wilks challenges the district court’s application of an
enhancement for possession of a firearm in connection with
another felony offense.      We have reviewed the record and
conclude that this claim is without merit. See U.S. Sentencing
Guidelines Manual § 2K2.1(b)(6) & cmt. n.14(C) (2009).



                                                2
court also must consider the substantive reasonableness of the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”       United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).         After reviewing the record, we conclude that

Wilks’     sentence       is     both     procedurally          and      substantively

reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. We

therefore      affirm    the   district       court’s      judgment.       This    court

requires that counsel inform Wilks, in writing, of the right to

petition    the    Supreme     Court    of       the   United   States    for    further

review.     If Wilks requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this    court        for       leave    to     withdraw        from

representation. Counsel’s motion must state that a copy thereof

was served on Wilks.           We dispense with oral argument because the

facts    and    legal   contentions      are       adequately        presented    in    the

materials      before    the    court   and        argument     would    not     aid    the

decisional process.

                                                                                 AFFIRMED




                                             3